PER CURIAM.
This is a petition to review a judgment and recommendation of the Board of Governors of The Florida Bar in The State of Florida ex rel. The Florida Bar, vs. William B. Griffith, the charge against Griffith being that of unprofessional conduct, prosecuted pursuant to Article Eleven of the Integration Rule of The Florida Bar. The pertinent part of the recommendations of the Board of Governors is as follows:
“1. The Board of Governors recommends that the Respondent, William B. Griffith, be suspended from the practice of law for a period of one year.
“2. The Relator further recommends that, should the Respondent^make restitution to the complainant, ■ Johnye E. Stotts, of the rebates received by the Respondent from -Dr. Irwin Leinbach and Lars Peterson, said one year’s suspension be withheld, and the Respondent placed on probation for a period of two years commencing on the date when proof of said restitution is filed in the Supreme Court of Florida.
“Dated this 21 day of January, 1957.”
The petition and return of respondent were filed in this court March 11, 1957. April 15, 1957, respondent, by counsel, advised the court that he did not desire the cause to be set for oral argument but would submit it for final disposition on the record. Petitioner further advised the court that “he is willing to abide by recommendation of the Board of Governors of The Florida Bar but he desires that the terms of probation be clearly defined.”
We have examined the record and find the judgment below to be free from error. The respondent is, therefore, suspended from the practice of law for the period of one year. If he makes restitution of the rebates received from Dr. Irwin Leinbach and Lars Peterson, in a sum agreed on by counsel for both sides, such suspension may be withheld and respondent placed on probation for a period of two years from the date restitution was made and proof thereof sworn to and presented to this court. If respondent makes restitution and goes on probation, then he shall make report of his conduct with proof thereof to the Senior Judge of the Circuit Court of his circuit on the first Monday of each quarter during the period of his probation. Copy of said reports shall be promptly filed with the clerk of this court under oath of respondent.
TERRELL, C. J., and THOMAS, HOB-SON, ROBERTS, DREW, THORNAL and O’CONNELL, JJ„ concur.